DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldiraghi (US 2011/0239532) in view of Rockwell (US 2015/0112106).
With respect to claim 1, Baldiraghi discloses a process for producing a renewable diesel overhead fraction (see Baldiraghi, paragraph [0001]) comprising: (a) subjecting a feedstock comprising free fatty acids, triglycerides to hydrodeoxygenation (see Baldiraghi, paragraphs [0011], [0018], and [0006]) to produce an HDO effluent comprising C14-C18 paraffins (see Baldiraghi, paragraph [0109]); (b) subjecting the HDO effluent to hydroisomerization (see Baldiraghi, paragraph [0109]-[0110]) to produce a hydroisomerizate comprising C14-C18 isoparaffins and unreacted C14-C18 paraffins (see Baldiraghi, paragraph [0112]); and (c) separating the hydroisomerizate into an overhead renewable diesel fraction and a bottoms fraction (see Baldiraghi, paragraph [0112]); wherein the overhead renewable diesel fraction has a difference of 20 degrees C or less between its final boiling point and its 95% boil off temperature (see Baldiraghi, paragraph [0112]).

Therefore, it would have been obvious to one having ordinary skill in the art to use the process disclosed by Baldiraghi with a boiling point determination made by way of ASTM D2887 because Rockwell clearly discloses that both methods are suitable means of making the boiling point determination.
With respect to claims 3 and 9-12, Baldiraghi discloses hydrodeoxygenation and hydroisomerization conditions within the same range as specified in the claims (see Baldiraghi, paragraphs [0101] and [0110]).  It follows, then, that the processing of the same feed material under the same processing conditions will yield the same product having the same product characteristics, including paraffin content and cloud point (see, e.g., Rockwell, paragraph [0112]).  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
With respect to claims 4 and 15, inasmuch as Baldiraghi discloses processing the same feedstock under the same conditions as those claimed, then the product produced would find suitable use the same as that claimed, e.g., as a jet fuel blendstock.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 
With respect to claim 8, Baldiraghi discloses wherein the feedstock may comprise palm oil (see Baldiraghi, paragraph [0112]).
With respect to claims 13 and 14, Baldiraghi discloses wherein the product fraction may comprise lighter hydrocarbon components such as C14-C20 paraffins (see Baldiraghi, paragraph [0111]).  It would have been obvious to one having ordinary skill in the art to dilute the feedstock with similar lighter hydrocarbon solvents, such as petroleum distillate, as necessary to maintain a solution homogeneity as needed.
Claims 2 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldiraghi (US 2011/0239532) in view of Rockwell (US 2015/0112106) and Gruber (US 8,193,402).
With respect to claims 2 and 16-20, see discussion supra at paragraphs 6-8.  Moreover, Gruber discloses wherein the specifications of gum content for jet fuel are a maximum of 7 mg/100 ml (see Gruber, column 13, lines 42-48).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baldiraghi (US 2011/0239532) in view of Rockwell (US 2015/0112106) and Marker (US 8,314,274).
With respect to claim 5, see discussion supra.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baldiraghi (US 2011/0239532) in view of Rockwell (US 2015/0112106) and Pollock (US 2012/0131847). 
With respect to claims 6 and 7, see discussion supra at paragraph 6.  Pollock discloses similar fatty acid derived fuel compositions (see Pollock, paragraph [0010]) comprising separation in a wiped film evaporator (see Pollock, paragraph [0088]); and wherein the separation does not include reflux (see Pollock, paragraph [0088]).
Claims 1-4, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhari (US 2008/0163543).
With respect to claims 1-4, 8-12, and 15-20, Abhari discloses a process for producing a renewable diesel  (see Abhari, Abstract) comprising: (a) subjecting a feedstock comprising free fatty acids and triglycerides to hydrodeoxygenation to produce an HDO effluent (see Abhari, paragraph [0029]); and (b) subjecting the HDO effluent to hydroisomerization to produce a hydroisomerizate (see Abhari, paragraph [0030]).  The conditions and catalysts for hydrodeoxygenation and hydroisomerization are either the same or overlapping with those claimed (see Abhari, paragraphs [0029] and [0030]), and thus processing of the same feed under the same conditions would necessarily produce products having the same characteristics.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Abhari does not explicitly disclose wherein the process comprises separating the hydroisomerate into an overhead renewable diesel fraction and a bottoms fraction.  

Therefore the person having ordinary skill in the art would have been motivated to modify the process of Abhari to include a step of separating the hydroisomerizate in order to separate the mixture of hydrocarbon fractions into its individual components of jet fuel, kerosene, diesel fuel, and gasoline, such components having different product characteristics necessary for differently specified fuel applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Randy Boyer/
Primary Examiner, Art Unit 1771